11/05/2020
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                October 13, 2020 Session

                 MC BUILDERS, LLC v. FUAD REVEIZ, ET AL.

                Appeal from the Chancery Court for Hamilton County
                       No. 15-0500 Pamela E. Fleenor, Judge


                             No. E2019-01813-COA-R3-CV


On the day of trial, the parties to this action, through counsel, settled the case amongst
themselves and testified in open court as to the specific terms of the settlement and their
consent thereto. One party filed a motion pursuant to Tennessee Rule of Civil Procedure
60.02, seeking to repudiate the settlement agreement before the trial court entered an
order adopting the settlement and ordering judgment. We affirm the trial court’s
decision. We also conclude the appeal is frivolous and remand for an assessment of
damages.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                           Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the Court, in which THOMAS R.
FRIERSON, II and KENNY ARMSTRONG, JJ., joined.

Andrew E. Pate, Knoxville, Tennessee, for the appellants, Fuad Reveiz, Ernest
Hofferbert, and Reveiz and Associates, LLC.

Ronald J. Berke, Chattanooga, Tennessee, for the appellee, MC Builders, LLC.


                                        OPINION

                                 I.     BACKGROUND


      On September 1, 2015, MC Builders, LLC (“Plaintiff”) filed this action against
Fuad Reveiz, Ernest Hofferbert, and Reveiz and Associates, LLC (collectively
“Defendants”), alleging breach of contract and fraudulent misrepresentation. The
underlying facts of the claims are not at issue on appeal. On July 6, 2016, Plaintiff filed a
motion for summary judgment. The court denied the motion following a hearing, and the
case was set for a trial date of July 11, 2019. Meanwhile, Defendants cycled through two
law firms. Upon the second law firm’s motion and a finding that “continued
representation by counsel has been rendered unreasonably difficult,” the trial court
allowed counsel to withdraw, ordered a continuance so that Defendants could retain new
counsel or proceed pro se, and reset the trial date to July 25, 2019, “regardless of whether
Defendants obtain new counsel.” Counsel from a third law firm entered an appearance
for Defendants on July 12, 2019.

       The record shows that on the morning of trial, July 25, 2019, the court invited
counsel for both parties to chambers to meet Defendants’ new counsel for the first time
and to discuss the anticipated length of the proceedings, breaks, lunch time, and the like.
At this time, counsel requested to speak to each other outside of chambers. After over an
hour’s discussion, counsel told the bailiff that they had settled this case. As set forth in
the statement of the evidence, the parties entered the courtroom, the bailiff formally
opened court, and the trial court received the parties’ announcement of their settlement
before hearing any proof.1 Then, all parties were sworn in. No motions were raised
before the parties announced their settlement. Each Defendant testified that it was
voluntarily entering into the settlement agreement, on the advice of counsel, and each
asked the trial court to accept the settlement agreement. Upon the trial court’s inquiry,
Defendants’ counsel affirmed that his clients voluntarily consented to the settlement
agreement and that the trial court should accept it. The trial court accepted the settlement
agreement and recorded the terms of the settlement in its notes.

        On August 20, 2019, Defendants’ counsel filed a motion pursuant to Tennessee
Rule of Civil Procedure 60.02 to withdraw consent from the settlement agreement and to
set a trial. On August 30, 2019, the trial court adopted the settlement agreement as the
order of the court. The trial court further ordered that a monetary judgment in the parties’
agreed amount plus ten percent per annum prejudgment interest, running from the date
the complaint was filed, be entered against Defendants and in favor of Plaintiff, as the
parties agreed in the settlement. Defendants did not sign the order. Pursuant to Eleventh
Judicial District Local Rule of Practice 5.02 and 5.03, the trial court waived the
requirement that Defendants’ counsel sign the order because it “reflected precisely the
agreement the Parties testified to in Court.”

       On September 3, 2019, the trial court heard arguments on Defendants’ Rule 60.02
motion. The record contains the transcript of this hearing. Following the hearing, the
trial court found that all parties were represented by counsel when, by their sworn
testimony, they agreed to the terms of the settlement. Accordingly, the trial court denied

1
    There is no transcript of the July 25, 2019 proceedings.
                                                      -2-
Defendants’ Rule 60.02 motion by order entered September 26, 2019.                 Defendants
appealed from this order on October 9, 2019.

        Defendants filed a statement of the evidence, to which Plaintiff objected. Plaintiff
filed its own statement of the evidence. Defendants filed a second Rule 60.02 motion on
January 3, 2020. The trial court heard the parties’ competing statements of the evidence
on February 18, 2020. By order entered March 4, 2020, the trial court identified several
problems with Defendants’ statement of the evidence and its exhibits, and found that
“Defendants’ Statement of the Evidence is misstated and is an inaccurate account of what
occurred in the trial court.” Accordingly, the trial court sustained Plaintiff’s objection
and confirmed Plaintiff’s statement of the evidence pursuant to Tennessee Rule of
Appellate Procedure 24(e).


                                     II.   ISSUES

       The dispositive issue in this appeal is whether the trial court erred in denying
Defendants’ “Motion Pursuant to Rule 60.02” in which they sought to withdraw consent
from the settlement agreement. In section B., we will briefly discuss whether Defendants
were improperly denied the opportunity to move for a continuance. We will also
consider Plaintiff’s previously filed motion for frivolous appeal.


                              III.     STANDARD OF REVIEW

         “A Rule 60.02 motion for relief from a judgment is within the sound discretion of
the trial court and the court’s ruling on a Rule 60.02 motion may not be reversed on
appeal unless it is determined that the court abused its discretion.” Holiday v. Shoney’s
South, Inc., 42 S.W.3d 90, 92 (Tenn. Ct. App. 2000) (citations omitted); see also Turner
v. Turner, 473 S.W.3d 257, 268 (Tenn. 2015). Under this standard, we are not permitted
to “substitute [our] judgment for that of the trial court[,]” and the trial court’s ruling will
be upheld unless it affirmatively appears that the “decision was against logic or
reasoning, and caused an injustice or injury to the party complaining.” Eldridge v.
Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001); Battleson v. Battleson, 223 S.W.3d 278, 283
(Tenn. Ct. App. 2006).




                                             -3-
                                IV.     DISCUSSION

                                          A.

      Tennessee Rule of Civil Procedure 60.02 provides:

      On motion and upon such terms as are just, the court may relieve a party or
      the party’s legal representative from a final judgment, order or proceeding
      for the following reasons: (1) mistake, inadvertence, surprise or excusable
      neglect; (2) fraud (whether heretofore denominated intrinsic or extrinsic),
      misrepresentation, or other misconduct of an adverse party; (3) the
      judgment is void; (4) the judgment has been satisfied, released or
      discharged, or a prior judgment upon which it is based has been reversed or
      otherwise vacated, or it is no longer equitable that a judgment should have
      prospective application; or (5) any other reason justifying relief from the
      operation of the judgment. . . .

Our Supreme Court has specified that:

      The general purpose of Rule 60.02 is “‘to alleviate the effect of an
      oppressive or onerous final judgment.’” Black v. Black, 166 S.W.3d 699,
      703 (Tenn. 2005) (quoting Killion v. Dep’t of Human Servs., 845 S.W.2d
212, 213 (Tenn. 1992)). Rule 60.02 is equally aimed at striking a “proper
      balance between the competing principles of finality and justice.” Jerkins
      v. McKinney, 533 S.W.2d 275, 280 (Tenn. 1976). Thus, relief under Rule
      60.02 is not meant to be used in every case in which the circumstances of a
      party change after the entry of a judgment or order, nor by a party who is
      merely dissatisfied with a particular outcome. Toney v. Mueller Co., 810
S.W.2d 145, 146 (Tenn. 1991). Instead, relief is appropriate only in those
      relatively few instances that meet the criteria of the rule. Id.

      Rule 60.02 has been described as an “escape valve from possible inequity
      that might otherwise arise from the unrelenting imposition of the principle
      of finality imbedded in our procedural rules.” Thompson v. Firemen’s
      Fund Ins. Co., 798 S.W.2d 235, 238 (Tenn. 1990). Out of respect for the
      finality afforded to legal proceedings, this “‘escape valve’ should not be
      easily opened.” Toney, 810 S.W.2d at 146. Accordingly, a party seeking
      relief from a judgment under Rule 60.02 bears the burden of proving that it
      is entitled to relief by clear and convincing evidence. McCracken [v.
      Brentwood United Methodist Church], 958 S.W.2d [792, 795 Tenn. Ct.
      App. 1997].
                                         -4-
Henderson v. SAIA, Inc., 318 S.W.3d 328, 336 (Tenn. 2010).

        On appeal, Defendants do not state under which subsection of Rule 60.02 they
sought relief. Nor is this apparent from their Rule 60.02 motion filed on August 20, 2019
in the trial court. Defendants contend that the settlement agreement was not final until
the trial court’s entry of the order confirming the agreement, at which time the court had
notice that they no longer consented to its entry. They concede that the agreement was
announced under oath in open court prior to their withdrawal of consent. Defendants
claim, however, that because there is no transcript or recording of the proceeding, the
trial court improperly adopted the parties’ settlement after they objected to it in their Rule
60.02 motion. For this reason, Defendants contend that the trial court’s August 30, 2019
order “is invalid and subject to reversal.” Although we observe that the notice of appeal
was filed on October 9, 2019, and acknowledge Plaintiff’s arguments on this point, we
will address Defendants’ argument as to whether the trial court improperly adopted the
parties’ settlement agreement.

       Plaintiff and Defendants cite to Harbour v. Brown for Ulrich and Environmental
Abatement, Inc. v. Astrum R.E. Corporation. In Harbour, on the day of trial, “the parties
announced to the court that they had reached an agreement and would submit an order of
compromise and dismissal. The terms of the compromise were not announced to the
court and [were] not part of the technical record.” Harbour v. Brown for Ulrich, 732
S.W.2d 598, 599 (Tenn. 1987). The parties then informed the court that they would
submit a consent order at a later date. Before entry of the order, the court was informed
that one of the parties had withdrawn its consent to settle. The court, however, proceeded
to enter an order dismissing the case with prejudice. Id. In Environmental Abatement, a
case involving a Tennessee Supreme Court Rule 31 mediation, this court considered the
specific issue of “whether a chancellor designated to serve as a ‘settlement judge’ under
local rules of court can enter a consent decree with the knowledge that one of the parties
has withdrawn its consent to an oral agreement reached at a ‘judicial settlement
conference’ but not reduced to a writing, transcribed or otherwise entered on the record at
the time of the oral agreement.” Envtl. Abatement, Inc. v. Astrum R.E. Corp., 27 S.W.3d
530, 532 (Tenn. Ct. App. 2000). Moreover, in Environmental Abatement the party who
sought to set aside the consent decree “assert[ed] that the order did not accurately reflect
the oral agreement reached at the conclusion of the settlement conference.” Id. at 533.
The trial court entered the consent decree. Id. In both cases, the trial court’s decision
was reversed.

       The Tennessee Supreme Court thoroughly discussed both of the cases above in
Ledbetter v. Ledbetter, a case where the parties reached, through Rule 31 mediation, a
marital dissolution agreement that was not reduced to a signed writing and that was
                                             -5-
repudiated by one of the parties prior to presentment to the court. Ledbetter v. Ledbetter,
163 S.W.3d 681, 684 (Tenn. 2005). Our Supreme Court considered “whether the oral
agreement . . . received the ‘sanction of the court’ prior to Mr. Ledbetter’s repudiation.”
Id. at 685. The Court stated:

       Citing to language in Harbour, the Court of Appeals in Environmental
       Abatement noted an exception to the general rule that consent must exist at
       the time of judgment. That exception would allow a court to enter a
       consent judgment “which merely documents an earlier agreement even
       where consent does not exist at the time of entry of the written order.” Id.
       at 538–39. The exception provides further that when the terms of an
       agreement are announced or stipulated in open court, a judge may later
       enter a consent judgment based on that agreement regardless of a party’s
       repudiation between the time of the announcement and the judgment. Id. at
       539. This exception is rooted in the language in Harbour, which states that
       “‘[t]he power of the court to render a judgment by consent is dependent on
       the existence of the consent of the parties at the time the agreement receives
       the sanction of the court or is rendered and promulgated as a judgment.’”
       Harbour, 732 S.W.2d at 599 (quoting 49 C.J.S. Judgments § 174(b)).

Ledbetter, 163 S.W.3d at 684–85.

       In the instant case, the terms of the parties’ settlement clearly received the
“sanction of the court” at the time of their consent. Harbour, 732 S.W.2d at 599. No one
disputes that the announcement of the parties’ settlement was made through the sworn
testimony of each of them, or that the “terms of the agreement in this case were read in
open court to the Chancellor who personally asked each of the parties if they consented to
the settlement.” REM Enterprises, Ltd. v. Frye, 937 S.W.2d 920, 922 (Tenn. Ct. App.
1996), reh’g granted on other grounds, 958 S.W.2d 747 (Tenn. Ct. App. 1996).
Defendants correctly cite the rule that:

       the terms of [a] settlement should be stated to the court and taken down by
       the reporter or otherwise reduced to writing so as to prevent a dispute as to
       what are the terms of the settlement, and that an oral stipulation for
       compromise and settlement made in open court in the presence of the
       parties and preserved in the record of the court is as binding as a written
       agreement.

Envtl. Abatement, 27 S.W.3d at 539–40. Yet they argue that the above rule and the
relevant caselaw stand for the proposition that, absent a transcript or audio recording of
the proceedings, a settlement announced in open court is per se invalid. We disagree,
                                            -6-
especially considering the facts of this case. Defendants acknowledge that the trial court
reduced the specific terms of the parties’ settlement agreement to writing through the
court’s notes taken during the proceeding and handwritten by the court into its order
adopting the settlement. Importantly, Defendants do not dispute that the trial court’s
August 30, 2019 order accurately reflects the terms of the settlement agreement they
testified to and announced in open court. All of this was recounted without dispute in the
transcript of the hearing on Defendants’ Rule 60.02 motion. With the above
considerations in mind, we find no error in the trial court’s decision to enter the August
30, 2019 order.

      “Rule 60.02 cannot be utilized to save a party from choices he has deliberately
made, or to protect a party who has failed to protect his own interests.” Cathey v. City of
Dickson, No. M2001-02425-COA-R3-CV, 2002 WL 970429, at *7 (Tenn. Ct. App. May
10, 2002) (citing Banks v. Dement Const. Co., 817 S.W.2d 16, 19 (Tenn. 1991)). Here,
we discern no abuse of discretion in the denial of Defendants’ Rule 60.02 motion.
Accordingly, we affirm.


                                            B.

       Plaintiff requests costs, interest on the judgment, expenses, and reasonable
attorney fees on appeal pursuant to Tennessee Code Annotated section 27-1-122, which
provides as follows:

      When it appears to any reviewing court that the appeal from any court of
      record was frivolous or taken solely for delay, the court may, either upon
      motion of a party or of its own motion, award just damages against the
      appellant, which may include but need not be limited to, costs, interest on
      the judgment, and expenses incurred by the appellee as a result of the
      appeal.

        The decision whether to award damages for a frivolous appeal rests solely in our
discretion. Chiozza v. Chiozza, 315 S.W.3d 482, 493 (Tenn. Ct. App. 2009). Appellate
courts exercise their discretion to award fees under this statute ‘“sparingly so as not to
discourage legitimate appeals.”’ Eberbach v. Eberbach, 535 S.W.3d 467, 475 (Tenn.
2017) (quoting Whalum v. Marshall, 224 S.W.3d 169, 181 (Tenn. Ct. App. 2006)).
‘“Successful litigants should not have to bear the expense and vexation of groundless
appeals.”’ Whalum, 224 S.W.3d at 181 (quoting Davis v. Gulf Ins. Grp., 546 S.W.2d 583,
586 (Tenn. 1977)). “A frivolous appeal is one that is ‘devoid of merit,’ or one in which
there is little prospect that it can ever succeed.” Indus. Dev. Bd. v. Hancock, 901 S.W.2d
382, 385 (Tenn. Ct. App. 1995).
                                           -7-
        This appeal had no prospect of success. Defendants devote most of their brief to
arguing that the trial court’s order of August 30, 2019 adopting the settlement agreement
as the order of the court is “invalid,” rather than addressing, with reference to the proper
Rule 60.02 standard, the order actually appealed from. Notably absent from Defendants’
brief is any acknowledgement that their assent to the settlement’s terms was under oath
and upon counsel’s advice. Moreover, the trial court found several problems with
Defendants’ proposed statement of the evidence. For instance, the court noted that:
Defendants’ statement of the evidence attached a copy of their Rule 60.02 motion with
handwritten additions that were not on the original motion; Defendants falsely asserted
that on the trial date a hearing was held in chambers, prompting settlement; Defendants
incorrectly alleged that the trial court ordered the parties to “talk” when, in actuality, the
parties themselves sought to confer outside of chambers and outside of the courtroom;
and Defendants falsely claimed that the trial court would not permit pretrial motions,
such as a motion for continuance, where they did not file any such pretrial motion.
Defendants reassert this meritless claim as an issue on appeal in the face of a record that
contains no evidence that any motion for continuance was ever made, either orally or in
writing, before the parties announced the settlement in open court, under oath.

       With all of the above considerations in mind and exercising our discretion, we
grant Plaintiff’s request for attorney fees, costs, and expenses incurred on appeal.


                                    V.     CONCLUSION

       We affirm the judgment of the trial court. The case is remanded for such further
proceedings as may be necessary and consistent with this opinion, including a
determination of the proper amount of appellate attorney fees, costs, and expenses, and
entry of judgment thereon. Costs of the appeal are taxed to the appellants, Fuad Reveiz,
Ernest Hofferbert, and Reveiz and Associates, LLC.


                                                   _________________________________
                                                   JOHN W. McCLARTY, JUDGE




                                             -8-